UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 02-7150



In Re:   JOHNNY LEE GORE,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-02-1894)


Submitted:   August 29, 2002             Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Johnny Lee Gore petitions this court for a writ of mandamus to

compel      the   United    States    Attorney   for   the   District    of   South

Carolina to release him.            Mandamus is a drastic remedy to be used

only in extraordinary circumstances.              Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). Mandamus relief is only available

when there are no other means by which the relief sought could be

granted, see In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and it

may   not    be   used     as   a   substitute   for   appeal.    In    re    United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

right to such relief is clear and indisputable. Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35 (1980). Gore has not made such a

showing.      Accordingly, although we grant Gore’s request to proceed

in forma pauperis, we deny his petition for a writ of mandamus.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 PETITION DENIED




                                           2